 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    BYRON GAINES,                                Case No. EDCV 18-1846-DSF (KK)
11                             Plaintiff,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    SOCIAL SECURITY                              UNITED STATES MAGISTRATE
      ADMINISTRATION,                              JUDGE
14
                               Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
     DATED: February 20, 2019
24
                                               Honorable Dale S. Fischer
25                                             UNITED STATES DISTRICT JUDGE
26
27
28
